DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 9-25 as originally amended and filed on 08/19/2019.

Claims 1-8 were cancelled on 08/19/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is June 21, 2017 (20170621).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is the United States national phase of International Application No. 
PCT/JP2018/017030 filed April 26, 2018, and claims priority to Japanese Patent Application No. 2017-121582 filed June 21, 2017 (20170621).


Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 11/15/2019, 05/05/2020 and 11/25/2020 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because: the measuring robot lacks antecedent basis, it appears to be longer than 150 words, uses legal phraseology such as “held thereby” "The abstract should not refer to purported merits or speculative applications of the invention" and "It should avoid using phrases which can be implied" such as the recited limitations “vehicle may include…”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180326591 A1 to Häusler; Kurt in view of US 20140114459 A1 to NAKAHARA; Yoshimitsu.

Regarding claim 9 Hausler teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    390
    534
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    486
    696
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    470
    384
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    537
    406
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    507
    827
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    494
    729
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    709
    750
    media_image7.png
    Greyscale


and associated descriptive texts an automatic polishing system in Fig. 1 in which a polishing tool 24 in fig. 2 held by a polishing robot 34 in fig. 2 moves to a respective part of a polishing subject face of a treatment subject 10 by motions of the polishing robot and in association with the movement, the polishing tool effects a polishing treatment on the polishing subject face in for example, the figures above as explained in for example, only para:
“[0002] The present disclosure generally relates to the field of industrial robots, in particular to a system and a method for the automated detection of defects in surfaces (e.g. painting defects on a car body) and the robot-assisted machining thereof, in particular by grinding and polishing.”, 

the system comprising: 
a three-dimensional shape measuring instrument for measuring a three-dimensional shape of the polishing subject face in fig. 1, i.e. item 50, robots 31-33 with their respective “cameras” wherein it is ALSO understood “In specific applications, a single robot with a sensor head may be sufficient.”, as explained in for example, para:
“[0028] Various measurement systems for the three-dimensional measurement of workpiece surfaces are known. In the examples described herein, the measurement system (optical inspection system) operates based on the technique of deflectometry which allows to detect and localize defects starting from a lateral (i.e. along the surface) extent of about 100 μm on painted surfaces. FIG. 1 shows an example of a measurement system with a plurality of sensors, guided by manipulators (industrial robots), for the optical inspection, with the use of cameras, of the surface of a workpiece 10, for example, a car body painted with base coat and primer. The purpose of the surface inspection is a detection (this includes a localization) of surface defects and a three-dimensional measurement of at least those areas of the workpiece surface in or on which a defect has been detected. In the present example, manipulators 31, 32, and 33, equipped with sensor heads 21, 22, and 23, are employed in a robot cell and perform the surface inspection simultaneously. Dependent on the time available for the surface inspection, two or more manipulators may be employed. In specific applications, a single robot with a sensor head may be sufficient.”; 

and a polishing controller 40 in Fig. 2 for controlling the polishing robot 34 or controlling the polishing robot 34 and the polishing tool 24, based on three-dimensional shape data of the polishing subject face obtained by the shape measurement by the three-dimensional shape measuring instrument in for example, para:
“[0033] Before explaining the processing of the surface measurement data that is detected by the measurement system of FIG. 1 in greater detail, the robot-assisted repair of the detected surface flaws should be briefly discussed. FIG. 2 shows a robot cell with a manipulator 34 that is equipped with a grinding tool 24 (e.g. an orbital grinding machine). The manipulator 34 may here include a handling device (not shown, cf. actuator 25 in FIG. 10), which is arranged between the tool center point (TCP) of the manipulator 34 and the grinding tool 24 and which is configured to practically arbitrarily adjust (within certain limits) and, e.g., keep the contact force with which the grinding tool 24 is pressed against the surface of the workpiece 10 at a constant level or segment-wise at a constant level. The controller 40 does not only set the trajectory of the robot but also the tool-dependent parameters relevant to the repair process such as, e.g., contact pressure of the grinding tool 24, rotational speed or velocity of the abrasives and the like.”; 

wherein: for causing the polishing tool to provide a polishing action on the respective part of the polishing subject face through controlling of the polishing robot or both the polishing robot and the polishing tool by the polishing controller; 
for each one of a plurality of polishing subject protruding parts which are aligned along a predetermined direction and in close vicinity with each other, the polishing controller sets, based on the three-dimensional data, virtual line segments interconnecting the plurality of polishing subject protruding parts disposed side by side in close vicinity in Fig. 3 steps S4 and S5 and Fig. 5 steps S8 and S9 and as shown in Fig. 7(a) and (b) above as described in paras:
“[0020] FIG. 7 illustrates the adaption of a template, by rotating, scaling, shifting and/or skewing, for the machining of two neighboring surface defects of the same category in one process. 
[0040] The flow chart of FIG. 5 shows one example of the generation of a robot program for the machining of surface defects starting at the selection of a machining process R.sub.j dependent on the defect category K.sub.j (see FIG. 5, step S6). A machining process R.sub.j may include one or more machining steps each with one or more respective machining path templates X.sub.i. Each of the templates X.sub.i is composed of a set of points (at least two points) X.sub.i1, X.sub.i2, etc. To calculate the actual machining path X.sub.i the points of the template are projected (see FIG. 5, step S7) from the defect plane E.sub.i onto the workpiece surface (in accordance with the CAD model). The projected points X.sub.i1′, X.sub.i2′, etc. and interjacent points, e.g. intermediate points determined by interpolation, render the desired machining path (see FIG. 5, step S8). The transition paths between two machining paths (within one or more machining steps of a process R.sub.j or between the last path of a process for machining the defect D.sub.i and the first path for machining the next defect D.sub.i+1) may be calculated using well-known automated path planning methods (see FIG. 5, step S9).; 

[0041] FIG. 6 schematically shows a template X, for the determination of a machining path X.sub.i′ (cf. projection in accordance with FIG. 4) of a machining process R.sub.j for the machining of a defect D.sub.i of category K.sub.j (the line A-A′ represents the sectional plane illustrated in FIG. 4). The template may be adapted to the defect D.sub.i dependent on its lateral extension, e.g. by means of transformation by shifting, rotating, scaling or skewing or an arbitrary combination of shifting, rotating, scaling and skewing. A problem may occur when two defects D.sub.i, D.sub.k lie so closely side by side that the machining paths of the processes for the machining of the two defects D.sub.i, D.sub.k intersect. The machining area of a machining process R.sub.j is that area of the workpiece surface which is actually machined by the tool during the machining process R.sub.j. When the machining paths belonging to different machining processes R.sub.j R.sub.k, lie too closely side by side such an overlap may occur. Whether an overlap (i.e. a collision of two machining processes) will occur can be determined during the projection (FIG. 5, step S8). In the event of an overlap, two options exist: in the event of two neighboring defects D.sub.i, D.sub.k of the same category K.sub.j, it may be checked (with the use of software), whether both defects D.sub.i, D.sub.k can be repaired simultaneously in one process by applying a transformation (shift, rotation, scaling, and/or skew) to the template (see FIG. 7); in the event of two neighboring defects D.sub.i, D.sub.k of different categories, it may be checked (with the use of software), whether an overlap can be avoided when applying a transformation to the respective templates (see FIG. 8).

 
And thereafter, the polishing controller controls the polishing robot or both the polishing robot and the polishing tool in such a manner as to cause the polishing tool to provide the polishing action on the respective polishing subject protruding portions while moving the polishing tool along the respective virtual line segments on the polishing subject face as shown in Fig. 5 step S10 and Figures 7(a) and (b) and 8 above as described in para:
“[0040] The flow chart of FIG. 5 shows one example of the generation of a robot program for the machining of surface defects starting at the selection of a machining process R.sub.j dependent on the defect category K.sub.j (see FIG. 5, step S6). A machining process R.sub.j may include one or more machining steps each with one or more respective machining path templates X.sub.i. Each of the templates X.sub.i is composed of a set of points (at least two points) X.sub.i1, X.sub.i2, etc. To calculate the actual machining path X.sub.i the points of the template are projected (see FIG. 5, step S7) from the defect plane E.sub.i onto the workpiece surface (in accordance with the CAD model). The projected points X.sub.i1′, X.sub.i2′, etc. and interjacent points, e.g. intermediate points determined by interpolation, render the desired machining path (see FIG. 5, step S8). The transition paths between two machining paths (within one or more machining steps of a process R.sub.j or between the last path of a process for machining the defect D.sub.i and the first path for machining the next defect D.sub.i+1) may be calculated using well-known automated path planning methods (see FIG. 5, step S9). From the thus planned machining and transition paths one or more robot programs may be automatedly generated with computer assistance using well-known techniques (see FIG. 5, step S10). The method steps illustrated by in FIG. 5 may be performed at least partly by the data processing device 50 shown in FIG. 1. In particular, the data processing device 50 may be configured to perform the mentioned projection of the templates, the mentioned interpolation, the automated path planning to obtain the transition paths, as well as the automated robot program generation.”.  

While it is considered that Hausler teaches the invention as explained above, including that the polishing controller sets, based on the three-dimensional data, virtual line segments interconnecting the plurality of polishing subject protruding parts disposed side by side in close vicinity using templates with virtual segments as shown in figures 7-8 above, it may be considered that not ALL of the virtual segments are virtual “line” segments.  That is, figures 7-8 show what may be considered one virtual line segment followed by multiple virtual curve segments because the curves segments are not “straight” in a line as per the definition of a “line”:
“In geometry, a line is a straight one-dimensional figure that does not have a thickness, and it extends endlessly in both directions.” 

NAKAHARA teaches it was known for a polishing controller to set, based on the three-dimensional data, virtual line segments interconnecting a plurality of polishing subject protruding parts disposed side by side in close vicinity in for example, the figures below:

    PNG
    media_image8.png
    437
    529
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    770
    519
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    743
    513
    media_image10.png
    Greyscale

And associated descriptive texts including for example, para:
[0036] Also in the first embodiment, through icons 34 operated using the mouse 32 (the pointer 33) for example, the PC 3 is capable of receiving a choice between: processing the workpiece 201 as far as an edge of the workpiece 201 beyond the processing positions (grinding positions) of the workpiece 201 input in the dotted form, the edge being identified from the input outline of the workpiece 201 (the processing line L1 shown in FIG. 9); and processing the workpiece 201 between the processing positions of the workpiece 201 input in the dotted form, instead of processing the workpiece 201 as far as the edge of the workpiece 201 (the processing lines L2 and L3 shown in FIG. 9). Specifically, at the processing line L1, while the input processing positions (points B) are only on the solid part of the processing line L1, all of the processing line L1 (including both the solid part and the broken part) is processed. At the processing lines L2 and L3, the workpiece 201 is processed only between the input processing positions (points B). When the processing positions of the workpiece 201 input in the dotted form protrude beyond the outline (edge) of the workpiece 201 (the processing line L4 shown in FIG. 9), the workpiece 201 is processed as far as the outline (edge) of the workpiece 201 under the control of the robot controller 2.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, NAKAHARA is considered as teaching an equivalent technique for polishing in a specific template such as a straight line that would be obvious to substitute for that taught by Hausler above

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of determining a path for a polishing tool as taught by at least Hausler above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the polishing template of Hausler would include templates with only straight line segments as taught by NAKAHARA as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of NAKAHARA to and modify the prior art of Hausler as explained above as being an equivalent technique and merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 10 and the limitation the automatic polishing system of claim 9, wherein: 
a measuring robot (31-33) is provided for holding the three-dimensional shape measuring instrument see Hausler Figures 1 and 3 steps S1-S5; 
the polishing controller controls the measuring robot and the three-dimensional shape measuring instrument in paras:
“[0027] The methods described herein are intended to allow for a full automation of the surface inspection, of the evaluation of the detected surface defects and of their machining. The automated, computer-assisted evaluation of the measurement results would allow reproducible quality, and the specifiable quality standards can be constantly complied with.

[0028] Various measurement systems for the three-dimensional measurement of workpiece surfaces are known. In the examples described herein, the measurement system (optical inspection system) operates based on the technique of deflectometry which allows to detect and localize defects starting from a lateral (i.e. along the surface) extent of about 100 μm on painted surfaces. FIG. 1 shows an example of a measurement system with a plurality of sensors, guided by manipulators (industrial robots), for the optical inspection, with the use of cameras, of the surface of a workpiece 10, for example, a car body painted with base coat and primer. The purpose of the surface inspection is a detection (this includes a localization) of surface defects and a three-dimensional measurement of at least those areas of the workpiece surface in or on which a defect has been detected. In the present example, manipulators 31, 32, and 33, equipped with sensor heads 21, 22, and 23, are employed in a robot cell and perform the surface inspection simultaneously. Dependent on the time available for the surface inspection, two or more manipulators may be employed. In specific applications, a single robot with a sensor head may be sufficient.“; 

by the control of the measuring robot by the polishing controller, the three-dimensional shape measuring instrument moves to a predetermined measuring position relative to the polishing subject face in para:
“[0032] The system shown in FIG. 1 includes a data processing device 50 which, in one embodiment, is configured to (inter alia) localize defects and determine the mentioned three-dimensional topography of the localized defects (or defect candidates). Basically, the data processing device may be any entity including hardware, software or any combination thereof, which is capable of performing the automated processing of the data (i.e. the mentioned point clouds) provided by the measurement system (e.g. by the sensors 21, 22, and 23) in order to obtain machining paths and a corresponding robot program suitable for repairing the defects. For this purpose, the data processing device 50 may include one or more processors with a memory containing instructions that, when executed, cause the optical inspection system to perform the activities described herein. In one example, the data processing device 50 may include a workstation computer or a personal computer including interface modules (hardware and software) allowing communication with the optical inspection system, e.g. with the robots 31, 32, and 33, and the sensors 21, 22, and 23.”; and 

by the control of the three-dimensional shape measuring instrument by the polishing controller, the three-dimensional shape measuring instrument measures a three-dimensional shape of the polishing subject face see Hausler Fig. 3 steps S1-S5.  

Regarding claim 11 and the limitation the automatic polishing system of claim 9, wherein: 
the polishing controller, in association with the setting of the virtual line segments, sets a polishing start point and a polishing end point for terminal portions of the virtual line segments alternately in such a manner as to set one terminal portion of one virtual line segment as the polishing start point and the other terminal portion thereof as the polishing end point and to set one terminal portion of another adjacent virtual line segment as the polishing end point and the other terminal portion thereof as the polishing start point see Hausler figures 7 and 8 above wherein it is apparent that the template show the starting points and the teachings of Nakahara with regard to “line segments”; and 
thereafter, the polishing controller controls, for the respective virtual line sections, the polishing robot in such a manner as to move the polishing tool along the virtual line segment from the polishing start point to the polishing end point and also to move the polishing tool which has arrived at the polishing start point of one virtual line segment to the adjacent virtual line segment with keeping the polishing tool afloat the polishing subject face in Hausler Figures 7-9 wherein the polishing points are situated as claimed.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, NAKAHARA is considered as teaching an equivalent technique for polishing in a specific template such as a straight line that would be obvious to substitute for that taught by Hausler above

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of determining a path for a polishing tool as taught by at least Hausler above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the polishing template of Hausler would include templates with only straight line segments as taught by NAKAHARA as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of NAKAHARA to and modify the prior art of Hausler as explained above as being an equivalent technique and merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 12 and the limitation the automatic polishing system of claim 10, wherein: 
the polishing controller, in association with the setting of the virtual line segments, sets a polishing start point and a polishing end point for terminal portions of the virtual line segments alternately in such a manner as to set one terminal portion of one virtual line segment as the polishing start point and the other terminal portion thereof as the polishing end point and to set4M99225.DOCXPage 4Application No. Not Yet AssignedPaper Dated August 19, 2019 In Reply to USPTO Correspondence of N/AAttorney Docket No. 0388-1906166one terminal portion of another adjacent virtual line segment as the polishing end point and the other terminal portion thereof as the polishing start point; and 
thereafter, the polishing controller controls, for the respective virtual line sections, the polishing robot in such a manner as to move the polishing tool along the virtual line segment from the polishing start point to the polishing end point and also to move the polishing tool which has arrived at the polishing start point of one virtual line segment to the adjacent virtual line segment with keeping the polishing tool afloat the polishing subject face see the teachings of Hausler figures 7-9 with regard to the starting and end points and the teachings of NAKAHARA with regard to “virtual line segments”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, NAKAHARA is considered as teaching an equivalent technique for polishing in a specific template such as a straight line that would be obvious to substitute for that taught by Hausler above

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of determining a path for a polishing tool as taught by at least Hausler above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the polishing template of Hausler would include templates with only straight line segments as taught by NAKAHARA as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of NAKAHARA to and modify the prior art of Hausler as explained above as being an equivalent technique and merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 13, 14 and 15 and the limitation the automatic polishing system wherein: the polishing controller calculates, as the three-dimensional shape data, three-dimensional coordinates of respective point on the polishing subject face based on the result of the measurement by the three-dimensional shape measuring instrument in para:
“[0035] When a defect D.sub.i is detected on the surface of a workpiece 10, it is parametrized in accordance with the method described herein (see FIG. 3, step S4). That is, a set P.sub.i of characteristic parameters which abstractly describe the topography of the defect D.sub.i is assigned to each defect D.sub.i. In a simple case, the parameter set P, may include the lateral (along the workpiece surface) extension d.sub.i as well as the extension t.sub.i perpendicular to the workpiece surface (P.sub.i={d.sub.i, t.sub.i}). The lateral extension d.sub.i may designate, e.g., the length of a scratch or the diameter of an (approximately circular) bulge (e.g. due to a drop of paint) on the painted surface. The extension t.sub.i might designate the depth of a scratch or the height of a bulge (with reference to the ideal workpiece surface). A more complex parametrization is possible dependent on the application. In addition to the extension of a surface defect, the steepness of a defect may also be relevant to the subsequent machining. This may be, e.g., characterized by a parameter of the set P.sub.i and may be, for example, the ratio of the area of a surface defect with respect to its height or depth t.sub.i or the ratio t.sub.i|d.sub.i or an average gradient (slope) of the surface structure in the area of the defect. Further, the position and the orientation of a defect D.sub.i are represented by a point O.sub.i on the surface of the workpiece and the respective normal vector n.sub.i. The point O.sub.i may designate, e.g., approximately the “center” (e.g. the centroid) of a surface defect. The normal vector n.sub.i defines a plane E.sub.i, which is also referred to as defect plane (see also FIGS. 4 and 6).”; 
and 

the three-dimensional coordinates consist of position coordinates of a corresponding point corresponding to each point on a present reference plane and a height coordinates for each point in the direction perpendicular to the reference plane see the teachings of Hausler paras:
“[0031] The first result of a three-dimensional measurement of a defect candidate is a point cloud that describes the three-dimensional structure (the topography) of the relevant surface area. For each defect candidate, for example, its lateral extension (across the surface) and its height or depth (extension perpendicular to the surface) can be determined with great precision from the point clouds provided by the sensor heads 21, 22, and 23 (see also FIG. 3) using surface reconstruction. When, as shown in the example of FIG. 1, the sensor heads for the optical inspection are moved by use of manipulators, the measurement values (point coordinates) determined by a sensor head must undergo a coordinate transformation into a global coordinate system. Naturally, this coordinate transformation depends on the position of the respective sensor head and thus on the joint angles of the manipulator that carries the sensor head. Accordingly, in the coordinates of a point cloud (of a surface defect or a defect candidate) the positions of the sensor heads 21, 22, and 23 during the measurements are taken into account. A suitable measurement system is, for example, the system reflectCONTROL of Micro-Epsilon Messtechnik. Dependent on the application, other systems may be used for the three-dimensional measurement of surfaces. As such measurement systems are well known, they will not be described in further detail here.

[0034] FIG. 3 illustrates, by means of a flow chart, one example of a method with which surface defects may automatedly be detected (identified as such and localized) and automatedly classified in accordance with specifiable criteria. The further machining of the surface for repairing (sport-repair) the defect depends on the classification of the defect (cf. the explanations concerning FIG. 4). In a first step, the automated surface inspection is performed (see FIG. 3, step S1) in order to detect potential surface defects (defect candidates) (e.g. by use of image processing techniques as such known) and to obtain, for each defect candidate and with use of 3D measurement of the workpiece surface, a point cloud (see FIG. 3, step S2), which represents the workpiece surface in the area of a surface defect. In this way a set D of N surface defects is determined (D={D.sub.1, D.sub.2, . . . , D.sub.N}). A measurement system, that is suitable for this has already been discussed with reference to FIG. 1. In a further step, a surface reconstruction is carried out, i.e. a three-dimensional reconstruction of the workpiece surface (see FIG. 3, step S3) to determine the structure (topography) of the respective defect candidate.

[0037] A, so to speak, evaluation of the surface defects with regard to various criteria is carried out with the categorization of the surface defects (defect candidates). In practice, relevant or useful criteria for the categorization of surface defects may be, e.g., the distinction of defects with regard to size categories (e.g. very small, small, medium, large), the distinction of defects with regard to their lateral extension (e.g. defined by the average or maximum radius of the defect), the distinction of flaws with regard to their extension perpendicular to the workpiece surface (e.g. an encapsulation (bulge) with a height of more than 5 μm, a crater (dent) with a depth of more than 10 μm, etc.).”.  

Regarding claims 16, 17 and 18 and the limitation the automatic polishing system of claim 13, wherein the polishing controller adjusts a polishing output of the polishing tool in accordance with the height coordinates of each polishing subject protruding portion which is passed by the polishing tool in the movement of this polishing tool along the virtual line segment see Hausler paras:
“[0033] Before explaining the processing of the surface measurement data that is detected by the measurement system of FIG. 1 in greater detail, the robot-assisted repair of the detected surface flaws should be briefly discussed. FIG. 2 shows a robot cell with a manipulator 34 that is equipped with a grinding tool 24 (e.g. an orbital grinding machine). The manipulator 34 may here include a handling device (not shown, cf. actuator 25 in FIG. 10), which is arranged between the tool center point (TCP) of the manipulator 34 and the grinding tool 24 and which is configured to practically arbitrarily adjust (within certain limits) and, e.g., keep the contact force with which the grinding tool 24 is pressed against the surface of the workpiece 10 at a constant level or segment-wise at a constant level. The controller 40 does not only set the trajectory of the robot but also the tool-dependent parameters relevant to the repair process such as, e.g., contact pressure of the grinding tool 24, rotational speed or velocity of the abrasives and the like.

[0036] Dependent on the parameter set P.sub.i (i.e. dependent on the values of the parameters included in the parameter set P.sub.i) the respective defect D.sub.i is assigned to a defect category K.sub.j from the set K={K.sub.1, K.sub.2, . . . , K.sub.M}, wherein M denotes the number of defect categories. For each defect category K.sub.j a machining process R.sub.j for the robot-assisted machining of the surface defect is stored in a database (e.g. included in the memory of the data processing device 50 shown in FIG. 1). A machining process R.sub.j for the machining of a defect D.sub.i of a specific defect category K.sub.j is defined by a the tool to be used and the machining steps to be performed with the tool. A machining step is defined by one or more machining paths, which are defined by base points, a path velocity with which the machining paths are to be run through, as well as time and/or position-dependent trigger points on the machining paths at which specifiable actions may be triggered (e.g. change of process parameters such as, e.g., contact pressure, rotational speed, activation of a rotational and/or eccentric motion of the grinding tool and the like).”.  

Regarding claims 19, 20, 21, 22 and 23 and the limitation wherein the polishing controller creates, based on the three-dimensional shape data, an image that shows an unevenness condition of the polishing subject face through contour lines or variation in color density and displays the created image on a screen of a display Hausler teaches in para [0032] “In one example, the data processing device 50 may include a workstation computer or a personal computer including interface modules (hardware and software) allowing communication with the optical inspection system, e.g. with the robots 31, 32, and 33, and the sensors 21, 22, and 23.” And it is understood that “a workstation computer or a personal computer” each have a screen and a display and could display the templates in Figures 6-9 etc. which are “images that show unevenness conditions of the polishing subject face through contour lines”.

	While Hausler appears to disclose the limitations as explained above, Nakahara expressly discloses in figures 8 and 9 displaying an image as claimed in for example, paras:
“[0062] While in the first and second embodiments white lines (processing position indicators) are provided to indicate the processing positions of the workpiece, it is also possible to, for the purpose of indicating the processing positions of the workpiece, provide other color lines than white, points, or a circle indicating a predetermined range.

[0063] While in the first and second embodiments the workpiece on its surface is provided in advance with white lines to indicate the processing positions, it is also possible for the user to identify and input the processing positions of the workpiece on the image of the workpiece displayed on the display without white lines indicating the processing positions of the workpiece.

[0065] While in the first and second embodiments the user clicks the mouse with the pointer placed over the image of the workpiece displayed on the display device of the PC so as to input the processing positions of the workpiece, the display device may be a touch panel, in which case the image of the workpiece is displayed on the touch panel of the display device and the user touches the touch panel, thereby inputting the processing positions of the workpiece.”

  Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, NAKAHARA is considered as teaching an equivalent technique for displaying an image that shows an unevenness condition of the polishing subject face through contour lines or variation in color density and displays the created image on a screen that would be obvious to substitute for that taught by Hausler above

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of displaying an image that shows an unevenness condition of the polishing subject face through contour lines as taught by at least Hausler above or variation in color density as taught by at least Nakahara above and displays the created image on a screen as taught by at least both Hausler and Nakahara above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the “a workstation computer or a personal computer” of Hausler would have a display that displays the variations of the defects in Figures 6-9 in a color density as taught by NAKAHARA as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of NAKAHARA to and modify the prior art of Hausler as explained above as being an equivalent technique and merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 24 and the limitation the automatic polishing system of claim 9, wherein for an independent polishing subject protruding portion having no other polishing subject protruding portion aligned in close vicinity thereto in the predetermined direction, the polishing controller sets the virtual line segments in the predetermined direction that passes only the independent polishing subject protruding portion see the teachings of Hausler with regard only polishing those protrusions that can be polished together and separating the polishing process when (i.e. a collision of two machining processes) occurs as explained in for example, only para:
“[0041] FIG. 6 schematically shows a template X, for the determination of a machining path X.sub.i′ (cf. projection in accordance with FIG. 4) of a machining process R.sub.j for the machining of a defect D.sub.i of category K.sub.j (the line A-A′ represents the sectional plane illustrated in FIG. 4). The template may be adapted to the defect D.sub.i dependent on its lateral extension, e.g. by means of transformation by shifting, rotating, scaling or skewing or an arbitrary combination of shifting, rotating, scaling and skewing. A problem may occur when two defects D.sub.i, D.sub.k lie so closely side by side that the machining paths of the processes for the machining of the two defects D.sub.i, D.sub.k intersect. The machining area of a machining process R.sub.j is that area of the workpiece surface which is actually machined by the tool during the machining process R.sub.j. When the machining paths belonging to different machining processes R.sub.j R.sub.k, lie too closely side by side such an overlap may occur. Whether an overlap (i.e. a collision of two machining processes) will occur can be determined during the projection (FIG. 5, step S8). In the event of an overlap, two options exist: in the event of two neighboring defects D.sub.i, D.sub.k of the same category K.sub.j, it may be checked (with the use of software), whether both defects D.sub.i, D.sub.k can be repaired simultaneously in one process by applying a transformation (shift, rotation, scaling, and/or skew) to the template (see FIG. 7); in the event of two neighboring defects D.sub.i, D.sub.k of different categories, it may be checked (with the use of software), whether an overlap can be avoided when applying a transformation to the respective templates (see FIG. 8).”.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180326591 A1 to Häusler; Kurt in view of US 20140114459 A1 to NAKAHARA; Yoshimitsu as applied to the claims above and further in view of US 5477268 A to Shimbara; Yoshimi et al. (Shimbara).

Regarding claim 25 the combination of Hausler and Nakahara above does not appear to expressly disclose the limitations wherein: 
the measuring robot and the polishing robot travel on common rails installed along the treatment subject;
in association with traveling of the measuring robot along the common rails, the three-dimensional shape measuring instrument moves to a position suitable for the shape measurement of the polishing subject face; and 
in association with traveling of the polishing robot along the common rails, the polishing tool moves to a position suitable for the polishing treatment of the polishing subject face.

Shimbara teaches automobile manufacturing lines typically include a surface polishing line for automatically polishing a painted vehicle body surface in for example, the figures below:

    PNG
    media_image11.png
    412
    779
    media_image11.png
    Greyscale

 
    PNG
    media_image12.png
    708
    577
    media_image12.png
    Greyscale

And associated descriptive texts an automatic polishing station with a measuring robot R1 and a polishing robot R2, R3 travel on common rails 5 installed along a treatment subject “B”;
in association with traveling of the measuring robot along the common rails, the three-dimensional shape measuring instrument moves to a position suitable for the shape measurement of the polishing subject face in Fig. 28 steps T6-T14, etc.; and 
in association with traveling of the polishing robot along the common rails, the polishing tool moves to a position suitable for the polishing treatment of the polishing subject face in for example, Col. 4, Lines 36+:
“(4) At the automatic polishing station L2, there are provided a first or top surface polishing robot or manipulator R1 and second and third or left and right side surface polishing robots or manipulators R2 and R3. The first and second manipulators R1 and R2 are slidably mounted on a guide rail 5 extending in a lengthwise direction of the chain conveyor 1 on one side of the chain conveyor 1. Similarly, the third manipulator R3 is slidably mounted on a guide rail 5 extending in the lengthwise direction of the chain conveyor 1 on the other side of the chain conveyor 1. All of the first to third surface polishing manipulators R1, R2 and R3 are of an orthogonal coordinate type. The first manipulator R1 is provided with a plurality of image pick-up devices 30 for scanning specific subdivisions of an upper surface of the vehicle body B, including a front hood, a top roof and a trunk lid, which will be described later, so as to pick up images of the subdivisions. The first manipulator is also provided with a plurality of surface polishing tools 40 for polishing defects in the specific subdivisions. Similarly, each of the second and third manipulators R2 and R3 is provided with a plurality of image pickup devices 30A for scanning specific subdivisions of a side surface of the vehicle body B, including a front fender, a door and a rear fender, so as to pick up images representative of the subdivisions, and a plurality of surface polishing tools 40A for polishing defects D in the specific subdivisions. The image pick-up device 30 or 30A and the polishing tool 40 or 40A are paired to three polishing units.”.
 
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.
Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, Shimbara is considered as teaching an equivalent technique for mounting the robots on a rail that would be obvious to substitute for the mounting techniques taught by Hausler and Nakahara above
In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, the Shimbara reference is in the field of applicant's endeavor AND the reference is reasonably pertinent to the particular problem with which the inventor was concerned, i.e. using the robots in an automobile assembly line by mounting them on rails.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of “a “typical” automobile manufacturing line“ using common rails as taught by Shimbara for multiple robots as taught by both Shimbara and Hausler above to automatically detect and automatically polish paint defects as expressly taught by Shimbara Col. 1 lines 17+:
“(5) Automobile manufacturing lines typically include a surface polishing line for automatically polishing a painted or coated vehicle body surface. A surface polishing line of this kind includes a surface defect detecting station for detecting defects on a painted surface of a vehicle body and a water polishing station for polishing the surface defects to remove them from the surface of the vehicle body. An operator typically visually detects defects on a painted surface of a vehicle body and manually inputs data representative of location, grade, etc., of each surface defect into a terminal device of a polishing line control system at the surface defect detecting station. Based on the data concerning the surface defects, a polishing robot or manipulator automatically polishes out the surface defects. Such a method of and an apparatus for polishing out surface defects on a painted surface of a vehicle body is known from, for instance, Japanese Unexamined Patent Publication No. 58-64,517.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the inspection and polishing robots of Hausler would be mounted on common rails in a typical automobile manufacturing line as taught by Shimbara as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shimbara to and modify the prior art combination of Hausler and NAKAHARA as explained above as being an equivalent technique and merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention. For example:
US 20160354933 A1 to SATO; Takashi teaches inter alia a polishing system that displays a color based on a magnitude of force of the polisher in for example, paras:
“[0013] In a preferred embodiment, the displaying part displays the line segment or the line segment-like shape while changing a color thereof, based on a magnitude of the force.

[0046] Indicator 28 may change display colors depending on the magnitude of the force, whereby the operator can easily and visually find a position where the force is excessive or a position where the force is insufficient. For example, when the magnitude of the force at each working point is lower than a predetermined first threshold (for example, corresponding to 80% of a setting value), the color of the line segment or the line segment-like shape may be first color (e.g., white) (in FIG. 4, indicated by a dotted line). Further, when the magnitude of the force at each working point is higher than a predetermined second threshold (for example, corresponding to 120% of the setting value), the color of the line segment or the line segment-like shape may be second color (e.g., red) (in FIG. 4, indicated by a broken line), and when the magnitude of the force at each working point is between the first and second thresholds (i.e., from 80% to 120% of the setting value), the color of the line segment or the line segment-like shape may be third color (e.g., green) (in FIG. 4, indicated by a solid line).”

US-20130178134-A1 to Eriksen; Keld teaches inter alia a polishing system using common rails in figure 4 below:

    PNG
    media_image13.png
    509
    652
    media_image13.png
    Greyscale


CN-103372797-A to GUAN H teaches inter alia polishing system in for example the ABSTRACT:
“The invention claims a polishing robot used for polishing a plurality of work piece surfaces. polishing robot includes a controlling seat, a robot arm assembly and a polishing mechanism. The robot arm assembly is rotatably connected to the controlling seat; and the polishing mechanism is mounted on the robot arm assembly. The polishing mechanism includes a housing with a first mounting portion and a second mounting portion, a pair of magnetic valves mounted in the housing and electrically connected to the controlling seat, a first polishing assembly partially received in the first mounting portion, and a second polishing assembly partially received in the second mounting portion. The first polishing assembly and the second polishing assembly define an angle therebetween and are respectively connected to the pair of magnetic valves, such that the pair of magnetic valves controls the first and the second polishing assembly respectively to polish one or more workpiece. The present invention further discloses a polishing mechanism of the polishing robot.”

JP 05092345 A to Yoshimi et al. teaches inter alia a three dimensional polishing system on common rails in for example the ABSTRACT and Figures 3 and 6 below:
“PURPOSE: To simply execute the control of a polishing tool including its working direction on a photographing screen by analizing the photographed picture image of a workpiece through a three dimensional picture image processing device, and polishing the fixed portion of the workpiece by means of a polishing tool on the analized positional data.”

    PNG
    media_image14.png
    160
    346
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    253
    317
    media_image15.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220603